L   -




                  "BHE,LkTl-ORNEY           GENERAL
                               OFTEXAS




        Honorable Robert S. Calvert'
        Comptroller of Public Accounts
        Capitol Station
        Austin, Texas
                                         Opinion No. ~~-587
                                         Re :, Payments of medical,
                                               surgical..andhospital
                                               expenses of certain
                                               employees of the Texas
                                               Liquor Control Board
                                               when injured In line
                                               of duty, and related
        Dear Mr. Calvert:                      questions,
                You have asked our opinion as to .whether you may
        lawfully issue warrants to cover claims of two employees
        of the Texas Liquor Control Board for certain medical,
        surgical and hospital expenses incident to .injuries,re-
        ceived by them in line of duty. The first claim is on,
        behalf of Sherry Ratliff, who slipped and fell down a
        flight of stairs. The second claim is on behalf of Mr.
        John M. Hoyt, a district supervisor, who was shot and
        required extensive surgical,,medical and hospital ser-
        vices to save his life.
                You also request our opinion as to the 'propriety
        of paying funeral expenses of a deceased highway patrol-
        man who was killed in,the performance of his official
        duties. Insofar as your request relates .to the employee
        of the Texas Department oftPublic Safety; ,we~
                                                     refer you to
        Attorney GeneraltsOpln~ion ~~-566; dated March 6, 1959,
        in which it was held that medical, hospital and funeral
        expenses of employees of the Department of Public Safety
        may be made under the existing appropriation when the
        injuries or death resulted in the performance of official
        duties, provided the promise of such payments'was a con-
        dition of employment of the employe,e. That opinion further
        found such a condition of employment existed and, there-
        fore, the payments could be'properly made. You,are re-
        ferred to such opinion for a more complete discussion of
        the legal considerations involved.
                The Texas Liquor Control Board 1~sauthorized to
        fix the duties and salaries of its employees in that
Honorable Robert S. Calvert, page 2 (~~-587)


sentence in Article 666-5 of Vernonla Penal Code, which
reads:
          "The Board or Adglnietrator  shall
     fix the duties; salarles, and wa es of
     all employees authorized by thPms
     but suoh compensation, salaries and wages
     shall not be greater than the salaries
     fixed for slm$lar~posltion8 and duties
     in other departments of the State Government.
     . . ." ~(Empliacl;ra
                       added),
          By Senate Bill 58, Acts of the 55th Legislature,
Regular Session, 1957, Chapter 4 at page 5, Article 666-5,
Vernon's Penal Code, was suspended to the effect that the
salaries of all state offiaers and all state employees
 . . . shall be for the period beginning September 1, 1957,
and ending August 31, 1959, In such sums or amounts as may
be provided for bx the Legislature In the General Appropria-
tions Act. . . ', (Emphasis added). Pursuant to this
Act, the Legislature, in the General Appropriation Act of
1957, Acts of the 55th Legislature, Regular Session, 1957,
Chapter 385, page 1024, at Item 53, appropriates a sum of
money to the Texas Liquor Control Board under the heading
iFor Other Expenses" to be used in part for payment of
 . . . hospitalization and medical service for employees
injured in line of duty, and funeral expenses when so
killed. . . ."
          Seotion 44 of Article III of the Constitution of
Texas provides in part as follows:
          q4.    The Legislature shall provide
     by law for the oompensation of all offl-
     cers, servants, agents and public con-
     tractors, not provlded for In this Consti-
     tution, but shall not grant extra oompensation
     to any offloar, agent, servant or public
     contractors, after such public service shall
     have been performed or contraot entered Into, for
     the performance of the same; nor grant by ap-
     propriation or @therwlse, any amount of money out
     of the Treasury of the State, to any individual,
     on a olalm, peal or pretended, when the same
     shall not have been provided for bv nre-existing
     &;'.   ~. ." (Emphasls added),'
          Section 51~of Article III of the Constitution of
Texas provides In part as follows:
*   .




        Honorable Robert S. Calvert, page 3 (~-587)


                  "The Legislature shall have no power to
             make any grant or authorize the making of any
             grant of public money to any individual, as-
             sociation of Individuals, municipal or other
             corporations whatsoever; . . -" (with certain
             stipulated exceptions).
                  We have been unable to find any statutory author-
        ity for the Texas Liquor Control Board or its Administrators
        to fix other than salaries or wages of employees. The above
        quoted Suspension Act fixes only salaries. Therefore, in
        our oninion, there is no pre-existing law to support the
        appropriation or to authorize the payment of the claims in
        question, there being no statutory authorization for the
        Texas Liquor Control Board or its Administrators to contract
        for such perquisites or emoluments.
                  The State is permitted o,;:ly
                                              to pay legal obligations.
        A moral obligation, if there se o:i;e,
                                             is not sufficient pre-
        existing law. Austin National Bank v. Sheppard, 123 Tex.
272, 71 S.W. 2d 2'42 (1934).


                    There is no pre-existing law as required by
                    Section 44 of Article III of the Constitution
                    of Texas to authorize payment of medical,
                    surgical and hospital expenses of the employees
                    of the Texas Liquor Con trol Board when injured
                    in line of duty.
                                        Very truly yours,
                                        WILL WILSON
                                        Attorney General of Texas



                                           Tom I. McFarling
                                           Assistant.
        TIM:rm:ng
Honorable Robert S. Calvert, page 4 (WW-587)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
John Webster
C. Dean Davis
Robert Walls
Elmer McVey
REVIEWED FOR THE ATTORNEY GENERAL
By: J. C. Davis, Jr,